DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 30 December 2020 has been entered.  
Status of the Claims
Applicant amended claims 25, 31, and 38.  Claims 25-43 are pending.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 16 March 2021 by David L. Devernoe (Reg. No. 50,128) at the conclusion of the examiner-initiated telephone interview.
All changes are shown relative to the claim amendments included in the Reply filed by only, is as follows:
Claim 26 (currently amended):	The method according to claim 25, wherein the PVP-I concentration in the pharmaceutical preparation applied to the nasal passages is [[about]] 0.1% to about 1.0% w/v.  
Claim 30 (currently amended):	The method according to claim 25, wherein the causative  agent of the common cold is a rhinovirus.
Claim 32 (currently amended):	The method according to claim 31, wherein the PVP-I concentration in the pharmaceutical preparation applied to the nasal passages is [[about]] 0.1% to about 1.0% w/v.  
Claim 36 (currently amended):	The method according to claim 31, wherein the causative  agent of the common cold is a rhinovirus.
Claim 39 (currently amended):	The method according to claim 38, wherein the PVP-I concentration in the pharmaceutical preparation applied to the nasal passages is [[about]] 0.1% to about 1.0% w/v.  
Rejoinder
As explained later in this Notice of Allowance, claims 25-37 are directed to an allowable process.  Claims 38-43, previously withdrawn from consideration as a result of a restriction requirement, recite all the limitations of allowable claims 31-36.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II, as set forth in the Office action mailed on 02 November 2017, is withdrawn, and claims 38-43 hereby REJOINED and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
The 35 U.S.C. 103 rejection of record relies on the ambient temperature range of “between about 10°C to about 30°C” previously recited in each of Applicant’s independent claims.  Office action (04 October 2019) at paras. 12-15.  Applicant has since deleted all instances of the adverb <about> from the foregoing range.  See, e.g., claim 25 (as amended on 30 December 2020).  Accordingly, the maximum temperature is now 30°C, which is equivalent to 86°F.  It lies significantly below the minimum treatment temperature suggested by Krauser (US 4,523,589), i.e., “approximately 100°F” (column 2, lines 40-42).  
Furthermore, the specification of the present application, as originally filed, states that “[i]mportantly the term ‘ambient temperature’ means that neither the pharmaceutical preparation nor the nasal passages of the subject to be treated are exposed to external heating in carrying out the method of the present invention.”  (Emphasis added) Page 19.  Applicant’s explicit definition of “ambient temperature” controls interpretation of the present claims.  MPEP § 2111.01(IV)(A) (“Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.”), citing Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir.1999).  That definition meaningfully assists in distinguishing the claimed invention over Krauser, which relies on a heated stream of air (abstract).
With these observations in mind, the examiner withdraws all rejections under 35 U.S.C. 103 set forth in the previous Office action.
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  
Therefore, claims 25-43 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
18 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611